Luke, J.
Though the evidence in this action for damages for malicious prosecution is conflicting in important particulars, there seems to be some evidence to support the verdict; so the general grounds of tb motion for a new trial can not be sustained; and, inasmuch as ' harmful error appears from any of the special grounds of the mot11’ the discretion exercised by the trial judge in denying that motion''’111 not be disturbed. "

Judgment affirmed.


Broyles, O. J., eoneurs. Bloodworfh, J., abnt on account of illness.

J. L. Wimberly, R. W. West, W. M. West, for plaintiff in error.
Grady Gillon, Eallie B. Bell, contra.